Exhibit 10.1

AGREEMENT TO LEASE EXPANSION PREMISES

AND FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE AND AGREEMENT TO LEASE EXPANSION PREMISES (“FIFTH
AGREEMENT”) is made and entered into this 10th day of January 2014 by and
between WALDEN CENTER LP, a Delaware limited partnership (“Landlord”), and WCI
COMMUNITIES LLC, a Delaware limited liability company (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant have previously entered into a Lease Agreement
(“Lease”) dated November 19, 2010, as amended by the Amendment to Lease
Agreement, dated July 11, 2012; and by Second Amendment to Lease Agreement dated
April 11, 2013; and by Third Amendment to Lease Agreement, dated April 11, 2013;
and by Fourth Amendment To Lease dated September 19th, 2013 pursuant to the
terms of which Landlord has agreed to lease Tenant certain premises, located at
24301 Walden Center Drive, Bonita Springs, Florida;

WHEREAS, Tenant is currently occupying all of the second floor (17,041 rentable
square feet), “the second floor portion” and a portion of the first floor (2,353
rentable square feet), “the first floor portion” and a portion of the third
floor (6,293 rentable square feet),’ the third floor portion” for a total of
25,687 rentable square feet;

WHEREAS, the Tenant wishes to Lease in aggregate, 2,731 rentable square feet of
additional premises situated in three different locations, namely (i) on the
first floor in the Building comprising approximate_816_rentable square feet
situated immediately contiguous to the existing first floor portion of the
Premises , and (ii) on a portion of the third floor in the Building comprising
approximately 1787 rentable square feet situated on the north side of the third
floor and immediately adjacent to the westerly side of the existing portion of
the third floor Premises ‘ the third floor north portion’ and (iii) on a portion
of the third floor in the Building comprising approximately 128 rentable square
feet situated immediately adjacent to north of the existing kitchen area on the
third floor; such additional premises shall be collectively referred to
hereinafter as the “Expansion Premises” and are shown cross-hatched in black
lines on Schedule ‘A’ attached ; and

WHEREAS, Landlord and Tenant desire to amend the Lease to increase the square
footage of the Premises to include the Expansion Premises and to set out the
terms and conditions upon which the Tenant and Landlord have agreed will apply
to such Expansion Premises.

 

  A. EXPANSION PREMISES TERMS AND CONDITIONS:

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, notwithstanding anything to the contrary contained in the
Lease, each of the Landlord and Tenant agree that the following terms and
conditions shall apply to the Expansion Premises it is hereby agreed that the
following terms and conditions will apply to the Expansion Premises:

1.) Term, occupancy and commencement date:

The Tenant shall be permitted to occupy the Expansion Premises upon the later of
(i) February 1, 2014 or (ii) substantial completion of all work being done to
the Expansion Premises according to approved drawings and specifications,
(iii) the date of issuance of an occupancy permit by local governing
authorities, if required. The term of the lease for the Expansion Premises shall
run contemporaneously with the Term of the Lease.



--------------------------------------------------------------------------------

2) As-is Basis;

The Tenant shall accept the Premises on ‘an as-is’ ‘where-is’ basis whereby the
Landlord shall not be required to undertake any work whatsoever in any portion
of the Expansion Premises, whether requested or required by or on behalf of the
Tenant or by any governmental authority having jurisdiction over building codes,
fire and safety regulations or work permits or other matters pertaining to
occupancy by the Tenant . The Tenant shall, at its sole expense, carry out all
work that it be required to ready the Expansion Premises fit for occupancy by
the Tenant , including without limitation , preparation of suitable ( in the
Landlord’s sole opinion) design and working drawings and specifications that
correctly reflect all such work including changes or modifications that may be
made to the Buildings HVAC , mechanical and electrical systems inside and
outside of the Expansion Premises. The Tenant agrees to submit all such drawings
and specs to the Landlord for its approval prior to proceeding with the
application process, if required , or commencement of any work. All contractors
must be approved by the Landlord before commencing with any work or designs.

3) No Representations or Warranty as to Requirements for Permits;

As of the date hereof, the Landlord makes no warranty or representation as to
whether governmental authorities having jurisdiction thereof will or will not
require a building permit in order for Tenant to occupy any portion of the
Expansion Premises. Tenant shall assume full responsibility for compliance, if
required.

4) Gross Rent;

Tenant agrees to pay Landlord, on 2,731 rentable square feet, “all-in” gross
rent (“Rent”), for the remainder of the Initial Term of the Lease, at the rate
of $14.00 per square foot, plus applicable sales tax. Tenant is not responsible
for any Common Area Maintenance or costs related thereto. Rent shall be due and
payable, in advance, in equal monthly installments of $3,186.16, commencing on
the date Tenant takes occupancy, or January 15, 2015, whichever occurs first,
and continuing on the first day of each calendar month thereafter during the
Initial Term. Rent for periods of less than one full month will be pro-rated on
a daily basis.

5) All other Terms and Conditions;

All other terms and conditions applicable to the Expansion Premises shall apply
MUTATIS MUTANDIS to the terms and conditions of the Lease between Landlord and
Tenant dated November 19, 2010 as amended.



--------------------------------------------------------------------------------

  B. LEASE AMENDING AGREEMENT:

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, notwithstanding anything to the contrary contained in the
Lease, it is hereby agreed that the Lease be amended as follows:

Section 1 of the Lease is hereby deleted and replaced with the following:

“Section 1. DESCRIPTION OF PROPERTY

Landlord is the owner of that certain office building located at 24301 Walden
Center Drive, Bonita Springs, Florida 34134, and commonly known as Walden Center
at Pelican Landing (“Building”). Landlord hereby leases to Tenant 3,169 rentable
square feet on the first floor, the entire second floor having 17,041 rentable
square feet, and 8,208 rentable square feet on the third floor, for an aggregate
total of 28,418 rentable square feet (“Premises”).”

Section 35 a of the Lease is hereby deleted and replaced with the following:

a. The provisions on this Section 35 shall apply only to the 3,169 rentable
square feet on the first (1st) floor, and the 8,208 rentable square feet on the
third (3rd) floor, of the Building. At any time hereafter, Landlord shall have
the right to substitute for the first and the third floor Premises, then being
leased hereunder (“Existing Premises”), other premises within the building
herein (“New Premises”), provided that the New Premises shall be of at least
substantially the same size and shall either have substantially the same
perimeter configuration or a perimeter configuration substantially as usable for
the purposes for which the Existing Premises are being used by Tenant. Landlord
agrees that any Leasehold Improvements applicable to the Existing Premises under
the Lease shall be performed and/or installed by Landlord in the New Premises.’

ALL OTHER terms and conditions of the Lease shall remain in full force and
effect and will not be altered in any manner.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written

 

WITNESSES:         LANDLORD:

/s/ Linda Giarratano

    Signature     WALDEN CENTER LP     a Delaware limited partnership

Linda Giarratano

    Printed Name     By:  

/s/ David Carr

      David Carr     Its:   Chief Financial Officer, Chandelle       Ventures,
Inc., its general partner

/s/ Tencha Sanchez

    Signature    

Tencha Sanchez

    Printed Name     WITNESSES:         TENANT:

/s/ Deborah Atrozskin

    Signature     WCI COMMUNITIES LLC.     a Delaware limited liability company

Deborah Atrozskin

    Printed Name     By:  

/s/ John McGoldrick

    Its:  

Senior Vice President

/s/ Don Lozowski

    Signature    

Don Lozowski

    Printed Name    



--------------------------------------------------------------------------------

LOGO [g741995ex10_1pg005.jpg]



--------------------------------------------------------------------------------

LOGO [g741995ex10_1pg006.jpg]